The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4-22 and 24-32 are pending in the Claim set filed 12/16/2020.
Claims 1, 4, 5, 8, 16, 21, 22, 24, 25, 30, 31 and 32 have been amended.
Claims 3, 23, 33 and 35 are cancelled.
Claims 13-22 and 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1, 2 and 4-12 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of Claims 3, 4 and 8 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of Applicant’s amendments to the claims.




Maintained Rejections
This rejection has been reformulated in view of amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
The rejection of claims 1, 2, 4 and 6-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention is maintained.

"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated: 	

In the instant case, the claims are drawn to a pesticide composition for killing insect pests comprising a synergistically effective combination of at least one of: organophosphate (OP), carbamate (CM), and synthetic pyrethroid (SP); and at least one boronic acid derivative or salt thereof.
(1) Level of skill and knowledge in the art:
The level of skill and knowledge in the art is high because it would require one skilled in art to have the specialized skill and knowledge in the art to provide a formulation comprising at least one of organophosphate (OP), carbamate (CM), and synthetic pyrethroid (SP); and at least one boronic acid derivative or salt thereof that would necessarily provide a synergistic effect.
(2) Physical and/or chemical properties:

(3) Functional characteristics alone or a combination thereof in correlation between structure and function:
Varied combinations of at least one organophosphates, carbamates, and synthetic pyrethroids together with boronic acid derivatives or salts thereof substituted with 1-5 substituents would encompass a broad genus of a vast amount of different compositions comprising any one of an organophosphate, carbamate or synthetic pyrethroid with a boronic acid derivative or salts thereof wherein each one of the different combinations would provide distinctive functional characteristics that might achieve a synergistically effective combination in a pesticide composition for killing insect pests.
While having written description of having with the 3,5-disubstitution pattern of compound of boronic acid of compound 3 and derivatives thereof (See Specification at page 57, Example 6: six of the 12 analogs exhibited picomolar Ki values (Table 2), in particular, compounds 3.7, 3.9 and 3.10). Examples 7, 8, and 9 investigated whether boronic compounds are able to restore the effectiveness of the OP insecticides diazinon, malathion, and chlorpyrifos-ethyl. Notably, these examples demonstrated that some boronic acid derivatives in fact increase efficacy of 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims encompassing varied combinations of at least one organophosphates, carbamates, and synthetic pyrethroids together with boronic acid derivatives or salts thereof substituted with 1-5 substituents and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


Maintained Rejections
This rejection has been reformulated in view of amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  

The rejection of claims 1, 2, 4 and 6-12 under 35 U.S.C. 103(a) as being unpatentable over Koehler et al (US20130276355, cited in IDS filed 6/01/2020) [Koehler] in view of Freeman et al (US20040220146, cited in IDS filed 6/01/2020) [Freeman] is maintained.
Regarding claims 1, 2, 4 and 6-12,
Koehler teaches a coating composition for killing insects comprising pyrethroid, organophosphate or carbamate insecticide further comprising a synergist to overcome insecticide resistance (Abstract; Tables 1, 4, and 5; See entire document). In particular, Koehler teaches organophosphates: chlorpyrifos-ethyl and diazinon (See Table 1 [0115]), as instantly claimed in claims 9 and 10. Notably, Koehler also teaches pyrethroid: permethrin, cypermethrin and deltamethrin; and carbamate: propoxir (See Table 1 [0115]), which are disclosed in the Specification onpage 16. Koehler teaches the composition as used to kill mosquitoes and their larvae (Abstract; See entire document).
Koehler differs from the claims in that the document does not teach that the synergist in the form of a boronic acid derivative or salt thereof. 
However, Freeman cures the deficiency. 
2-B-R where, for example, R is a phenyl group or a naphthalene, which reads on compound PBA and compound 4, respectively, as claimed in claim 3. Freeman generally teaches compounds as shown below:

    PNG
    media_image1.png
    147
    141
    media_image1.png
    Greyscale

The teachings of Freeman comprise phenylboronic acid derivatives as shown above wherein R1, R3 and R5 are hydrogens and R3 is bromo and R5 is alkoxy, e.g. C3, which makes obvious the elected species.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the compositions as taught by Koehler in accordance with the teaching of Freeman regarding using boronic acid derivatives in order to provide an improved pecticide wherein the boronic acid derivatives further comprises antimicrobial functional See MPEP 2144.07. Moreover, the normal desire of scientists or artisans in the art to improve upon what is already known and taught by Koehler would provide the motivation to combine the boronic acid derivatives as taught by Fremann to provide an enhanced and improved formulation comprising a synergistic effect as a result of the combination in order to overcome insecticide resistance having a reasonable expectation of success by following the teachings of Koehler and Freeman, as a whole.
The compositions as taught by Koehler and Freeman, as a whole, are indistinguishable from the claimed pesticide compositions so that it would necessarily follow that these compositions would not be toxic to animals and/or human and that the boronic acid derivatives are selective covalent inhibitors of carboxyethylesterase because a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical composition the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide 

Response to Arguments
Applicants argue that Freeman discloses that in addition to the phenyl boronic acid derivatives, other compounds can be added, namely fungicides, plant growth regulators, herbicides or insecticides, or compounds used in treating skin or nails, including moisturizers or skin softeners. It's not clear why a skilled artisan would choose insecticides over the non-related compounds for treating skin/nails or moisturizers or skin softeners. A skilled artisan would not find any clue, suggestion or teaching for boron compounds, much less boronic acid compounds; since: a) Freeman does not disclose the combination of organophosphate (OP), carbamate (CM), and synthetic pyrethroid (SP) as additives to the boronic acid compounds; and b)  Koehler does disclose non-boron compound synergist to complement OP, CM and SP. Furthermore, Applicant argue that they have demonstrated (Examples 7-9), that they increase efficacy of insecticides employed in combination with boronic acid, thus showing the synergistic effect of the claimed compositions. None of the cited art demonstrated that and boronic acid inhibits CBEs and therefore would not expect synergistic activity with at least one of OPs, CMs and SPs pesticides.

Applicant’s arguments have been fully considered but they are not persuasive, because Freeman teaches boronic acid derivatives that are specifically used for treating fungal and 
Regarding said unexpected results, the claims are limited to the scope of the invention that is commensurate with the showing of unexpected results. MPEP states the following: 716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289,296 (CCPA 1980) 
	In the instant case, the unexpected results are not commensurate in scope with what is instantly claimed, because the scope of Instant Claims encompasses varied combinations of 1-5 substituents would encompass a broad genus of a vast amount of different compositions comprising any one of an organophosphate, carbamate or synthetic pyrethroid with a boronic acid derivative or salts thereof wherein each one of the different combinations would provide distinctive functional characteristics that might achieve a synergistically effective combination in a pesticide composition for killing insect pests. That is, pesticide composition for killing insect pests that generated said alleged unexpected results are not commensurate in scope with vast array of pesticide compositions, which is presently claimed.
The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claim.
Notably, Instant Claim 5 in the Claim set filed 12/16/2020 directed to the 3, 5 boronic acid derivatives is deemed free of 

Conclusions
Claims 1, 2, 4 and 6-12 are rejected in the Claim set filed 12/16/2020.
Claim 5 is deemed free of the cited prior art in the Claim set filed 12/16/2020.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626